United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1271
                       ___________________________

                            John L. Daugherty, M.D.

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

   Unum Group, doing business as Unum Group Corporation; Paul Revere Life
                            Insurance Company

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: December 14, 2020
                           Filed: December 17, 2020
                                 [Unpublished]
                                ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

    Dr. John Daugherty appeals following the district court’s1 adverse grant of
summary judgment in his diversity action seeking additional long-term disability

      1
       The Honorable James M. Moody Jr., United States District Judge for the
Eastern District of Arkansas.
benefits. Upon careful de novo review, see Smith v. Toyota Motor Corp., 964 F.3d
725, 728 (8th Cir. 2020) (standard of review), we affirm. We agree that Daugherty’s
claims were time-barred under the 3-year contractual limitations period, see Wilkins
v. Hartford Life & Accident Ins. Co., 299 F.3d 945, 948-49 (8th Cir. 2002) (action
seeking disability benefits was time-barred under 3-year limitations period stated in
policy); and that the longer limitations period in Ark. Code Ann. § 23-79-202 was
inapplicable, as the disability insurance policies at issue were not property insurance,
see Ark. Code Ann. §§ 23-62-103 (defining accident and health insurance), 23-62-
104 (defining property insurance); JPMorgan Chase Bank, N.A. v. Johnson, 719 F.3d
1010, 1015 (8th Cir. 2013) (under Arkansas law, first rule in determining meaning of
statute is to construe it just as it reads, giving words their ordinary and usually
accepted meaning).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-